Citation Nr: 0639366	
Decision Date: 12/18/06    Archive Date: 01/04/07	

DOCKET NO.  02-01 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of a right 
ear injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January to March 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was first remanded by the Board in 
July 2003 for the purpose of providing the veteran a VA 
examination.  That examination was not completed, so the 
Board remanded the appeal again in December 2005.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for 
the reasons provided below, the case must again be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington DC.  


REMAND

In compliance with earlier Board remands, the veteran was 
apparently provided a VA audiometric examination with claims 
folder review on March 21, 2006.  However, although the 
results of this examination are summarized in the RO's May 
2006 supplemental statement of the case, the claims folder 
was returned to the Board without any copy of the actual 
examination report itself.  The Board notes that the 
examination report, as summarized, is apparently somewhat 
favorable to the veteran, but the Board can take no action 
based upon the summary alone, and must review an actual copy 
of the examination report.  

Additionally, after the claims folder had been returned to 
the Board, but before it could be reviewed, the veteran 
submitted, through his representative, a detailed statement 
of argument in response to the RO's supplemental statement of 
the case, and a clinical statement, dated June 26, 2006, from 
a private audiologist.  In accordance with 
38 C.F.R. § 20.1304(c) (2005), any pertinent evidence 
submitted by the appellant or representative to the Board 
must be referred back to the agency of original jurisdiction 
(RO) for review, unless this procedural right is waived by 
the appellant or representative.  The attachments of evidence 
and argument forward to the Board, including the June 2006 
statement from the veteran's private audiologist includes no 
waiver of initial RO consideration.  The veteran and 
representative should keep this important fact in mind in any 
future submissions of pertinent evidence directly to the 
Board.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the file for 
VCAA compliance.  Prior notices appear 
satisfactory, but VCAA notice with 
respect to downstream issues in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) does 
not appear to have been provided to the 
veteran, and this would be an appropriate 
time to do so.  

2.  The RO should immediately take action 
to collect a copy of the VA audiometric 
examination of the veteran, reportedly 
conducted on March 21, 2006, at the "VAMC 
Southern California," for inclusion in 
the veteran's claims folder.  

3.  Thereafter, the RO should reconsider 
the issue on appeal in light of all of 
the evidence on file, including the 
evidence and argument submitted directly 
to the Board and date stamped as received 
by The American Legion Department Service 
Office on July 25, 2006.  [Note that an 
earlier copy of this submission is also 
on file, accompanied by the envelope 
indicating it was mailed to the AMC, but 
there is no date stamp of when this 
evidence was received.]  If the decision 
upon reconsideration is not to the 
veteran and representative's 
satisfaction, they must be provided a 
supplemental statement of the case which 
includes consideration of all evidence on 
file, and be provided an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board after 
compliance with appellate procedures.  
The appellant need do nothing until 
further notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

